DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 3, 5, 8, 10, 13, 15, 17, and 19-20 in the Request for Continued Examination.  Claims 4, 11, and 14 are cancelled.  Claims 21-23 are newly added.  Claims 1-3, 5-10, 12, 13, and 15-23 remain pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.

 Information Disclosure Statement
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 12/03/2020 is/are considered by the Examiner.

Claim Objections
Claims 1, 3, 6, 7, and 15-21 are objected to because of the following informalities:  
Claim 1
Claim 3, line 4, “and the direct access vector” should read “and generate the direct access vector”;
Claim 6, line 2, “using connections” should read “using the connections”;
Claim 7, line 2, “identify one or more paths” should read “identify the one or more paths”;
Claim 15, line 21, “one or more paths” should read “the one or more paths”;
Claim 16, line 1, “the computer readable medium” should read “the non-transitory computer readable medium”;
Claim 17, line 1, “the computer readable medium” should read “the non-transitory computer readable medium”;
Claim 17, line 3, “and the direct access vector” should read “and generate the direct access vector”;
Claim 18, line 1, “the computer readable medium” should read “the non-transitory computer readable medium”;
Claim 19, line 1, “the computer readable medium” should read “the non-transitory computer readable medium”;
Claim 20, line 22, “one or more paths” should read “the one or more paths”;
Claim 21, line 3, “one or more deltas” should read “the one or more deltas”;
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3, 5-10, 12, 13, and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the connections" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the claim limitation recites “a direct access vector” in line 19, which renders the claim vague and indefinite.  It is unclear to the examiner what a direct access vector is and how the direct access vector is used to return one or more paths.  Same rejection applies to claims 15 and 20.
Regarding claim 6, the claim limitation recites “plans” in line 3, which renders the claim vague and indefinite.  It is unclear whether plans is referring to “one or more plans” recited in claim 5, line 2, or to different/distinct plans.
Regarding claim 6, the claim limitation recites “parts” in line 3, which renders the claim vague and indefinite.  It is unclear whether parts is referring to “one or more parts” in claim 5, lines 1-2, or to different/distinct parts.
Claim 15 recites the limitation “the connections” in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the connections” in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 21
All dependent claims are rejected as having the same deficiencies as the claims they depend from.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
O’Toole et al. (US 7,117,273 B1).  Detect relationship changes between nodes in network; generate a change relationship signal indicating the change of the relationship between a first network node and a second network node, and transmit the change relationship signal to a parent node of the first network node; update map of node relationships based on the change relationship signal.
Alexander, JR. et al. (US 2013/0322298 A1).  Determine connections for all discovered devices and determine updates to a map of a network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





Kaylee Huang
02/23/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447